DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 23 is objected to because of the following informalities:  
Regarding claim 23, the claim is missing a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 24, 31, 35  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al. (Pub No.: 2021/0297899).
Regarding claim 31, Baek et al. discloses a user equipment (UE) (see UE in fig. 13) for transmitting data, the user equipment comprising: 
a controller configured to configure a plurality of radio link control (RLC) entities used for processing duplicate transmission for a radio bearer with being associated with one packet data convergence protocol (PDCP) entity based on configuration information for configuring data duplicate transmission which is received from a base station (Baek et al. see fig. 3 PDCP1 associates with RLC1-RLC4; para. 0048; …configured to receive a packet duplication configuration for a radio bearer through a radio resource control (RRC) message, from a base station; determine whether each of a plurality of radio link control (RLC) entities is configured to be used for uplink packet duplication transmission);
a receiver configured to receive a medium access control (MAC) control element (CE) including indication information for indicating activation status change for the plurality of RLC entities (Baek et al. see para. 0041, 0088; the packet duplication activation/deactivation message may have a medium access control element (MAC CE) format configured with 1 byte, in other words, 8 bitmaps. A bit of each bitmap may indicate activation and deactivation states of packet duplication transmission for a specific radio bearer, wherein 1 represents activation and 0 represents deactivation); and 
a transmitter configured to duplicately transmit data using the activated RLC entity (Baek et al. see fig. 3, para. 0076, 0082; upon activation of packet duplication, a transmitter PDCP entity may transmit duplicated packets to RLC entities that are used for packet duplication activation to thereby perform packet duplication transmission),
wherein the controller changes an RLC entity indicated as activation status based on the indication information to the activation status (Baek et al. see para. fig. 3, ul_duplication field; 0078, 0100; Whether a RLC entity participates in packet duplication transmission, which is represented by the corresponding ul_duplication field, may change by a packet duplication activation/deactivation message). Thus, the participating RLC entity will be activated.
Claim 20 is rejected similarly to claim 31.
Regarding claims 24, 35, Baek et al. discloses the feature wherein the MAC CE includes indication information in a form of a bitmap indicating activation or deactivation status of each of the plurality of RLC entities associated with each radio bearer (Baek et al. see para. 0088).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 26, 29, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (Pub No.: 2021/0297899) in view of Li et al. (Pub No.: 2021/0126746).
Regarding claim 26, Baek et al. discloses a method of a base station (see base station in fig. 14) for controlling data transmission of a user equipment (UE), the method comprising: 
transmitting, to the UE, configuration information for configuring, in the UE, a plurality of radio link control (RLC) entities used for processing duplicate transmission for a radio bearer with being associated with one packet data convergence protocol (PDCP) entity (Baek et al. see fig. 3 PDCP1 associates with RLC1-RLC4; para. 0048; …configured to receive a packet duplication configuration for a radio bearer through a radio resource control (RRC) message, from a base station; determine whether each of a plurality of radio link control (RLC) entities is configured to be used for uplink packet duplication transmission). Thus, the base station transmits the packet duplication configuration to the UE;
transmitting a medium access control (MAC) control element (CE) including indication information for indicating activation status change for the plurality of RLC entities to the UE (Baek et al. see para. 0041, 0088; the packet duplication activation/deactivation message may have a medium access control element (MAC CE) format configured with 1 byte, in other words, 8 bitmaps. A bit of each bitmap may indicate activation and deactivation states of packet duplication transmission for a specific radio bearer, wherein 1 represents activation and 0 represents deactivation). The base station transmits the MAC CE including duplication activation/deactivation to the UE; and 
receiving data duplicately transmitted through an RLC entity activated based on the indication information (Baek et al. see fig. 3, para. 0076, 0082; upon activation of packet duplication, a transmitter PDCP entity may transmit duplicated packets to RLC entities that are used for packet duplication activation to thereby perform packet duplication transmission).
However, Baek et al. does not explicitly disclose the feature wherein the configuration information includes at least one of RLC entity index information for each of the plurality of RLC entities and activation status information.
wherein the configuration information includes at least one of RLC entity index information (read as the RLC entity identifier) for each of the plurality of RLC entities and activation status information (Li et al. see para. 0106; …where the second configuration message includes at least one of the network device identifier, cell group identifier, RLC entity identifier).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baek et al. and to implement with the feature as taught by Li et al. to include RLC entity identifier in the configuration information message.
The motivation would be to improve transmission bandwidth.
Regarding claims 21, 32, Li et al. discloses the feature wherein the configuration information includes at least one of RLC entity index information for each of the plurality of RLC entities and activation status information (Li et al. see para. 0106; …where the second configuration message includes at least one of the network device identifier, cell group identifier, RLC entity identifier).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baek et al. and to implement with the feature as taught by Li et al. to include RLC entity identifier in the configuration information message.
The motivation would be to improve transmission bandwidth.
Regarding claim 29, Baek et al. discloses the feature wherein the MAC CE includes indication information in a form of a bitmap indicating activation or deactivation status of each of the plurality of RLC entities associated with each radio bearer (Baek et al. see para. 0088).

Claims 22, 23, 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (Pub No.: 2021/0297899) in view of Kim et al. (Pub No.: 2019/0253926).
Regarding claim 22, 33, Baek et al. discloses the feature wherein the plurality of RLC entities includes one primary RLC entity and the primary RLC entity is always configured with the activation status (Baek et al. see para. fig. 1, RLC 1-RLC 4; para. 0067; The primary RLC entity 1a-20 may always perform packet transmission regardless of activation of packet duplication.).
However, Baek et al. does not explicitly disclose the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer.
Kim et al. from the same or similar fields of endeavor discloses the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer (Kim et al. see para. 0011).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baek et al. and to implement with the feature as taught by Kim et al. to transmit PDCP control PDU through the primary RLC entity.
The motivation would be to improve transmission efficiency.
Regarding claim 23, 34, Baek et al. discloses the feature where among activated RLC entities, an RLC entity that satisfies one of a smallest cell group index value, a smallest logical channel ID, and a smallest RLC entity index value is set as the primary RLC entity (Baek et al. see para. 0189; For example, a primary RLC entity may use the cell set to be usable by the deactivated RLC device. Also, a RLC entity having a highest or lowest logical channel ID among different secondary RLC entities in the same cell group may use the cell set to be usable by the deactivated RLC device.). Thus, the RLC entity having the lowest logical channel ID is may use the cell set just like a primary RLC entity.
However, Baek et al. does not explicitly disclose the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer (Kim et al. see para. 0011).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baek et al. and to implement with the feature as taught by Kim et al. to transmit PDCP control PDU through the primary RLC entity.
The motivation would be to improve transmission efficiency.

Claims 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (Pub No.: 2021/0297899) in view of Li et al. (Pub No.: 2021/0126746) as applied to claim 26 above, and further in view of Kim et al. (Pub No.: 2019/0253926).
Regarding claims 27, Baek et al. discloses the feature wherein the plurality of RLC entities includes one primary RLC entity and the primary RLC entity is always configured with the activation status (Baek et al. see para. fig. 1, RLC 1-RLC 4; para. 0067; The primary RLC entity 1a-20 may always perform packet transmission regardless of activation of packet duplication.).
However Baek et al. in view of Li et al. does not explicitly disclose the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer.
Kim et al. from the same or similar fields of endeavor discloses the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer (Kim et al. see para. 0011).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baek et al. in view of Li et al. and to implement with the feature as taught by Kim et al. to transmit PDCP control PDU through the primary RLC entity.

Regarding claim 28, Baek et al. discloses the feature where among activated RLC entities, an RLC entity that satisfies one of a smallest cell group index value, a smallest logical channel ID, and a smallest RLC entity index value is set as the primary RLC entity (Baek et al. see para. 0189; For example, a primary RLC entity may use the cell set to be usable by the deactivated RLC device. Also, a RLC entity having a highest or lowest logical channel ID among different secondary RLC entities in the same cell group may use the cell set to be usable by the deactivated RLC device.). Thus, the RLC entity having the lowest logical channel ID is may use the cell set just like a primary RLC entity.
However, Baek et al. in view of Li et al. does not explicitly disclose the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer.
Kim et al. from the same or similar fields of endeavor discloses the feature wherein the plurality of RLC entities includes one primary RLC entity configured to transmit a PDCP control PDU of the radio bearer (Kim et al. see para. 0011).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Baek et al. in view of Li et al. and to implement with the feature as taught by Kim et al. to transmit PDCP control PDU through the primary RLC entity.
The motivation would be to improve transmission efficiency.

Allowable Subject Matter
Claims 25, 30, 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiao et al. (Pub No.: 2020/0374752) discloses a present application provides user equipment and a related method. The method is performed by User Equipment (UE). A transmitting Packet Data Convergence Protocol (PDCP) entity is configured with packet duplication and is associated with two Radio Link Control (RLC) entities. The method comprises: receiving a packet duplication activation/deactivation Medium Access Control (MAC) Control Element (CE); and discarding, by the transmitting PDCP entity, a PDCP Protocol Data Unit (PDU) having been submitted to either of the associated RLC entities. The method can reduce the volume of data required to be transmitted, thereby conserving communication resources and improving communication efficiency and communication speed.
Xiao et al. (Pub No.: 2021/0144583) discloses a method in user equipment (UE), the UE operating in a carrier aggregation mode. The method comprises: receiving a Media Access Control (MAC) control element (CE) used for deactivating packet duplication; transmitting data from a Packet Data Convergence Protocol (PDCP) entity to a Radio Link Control (RLC) entity; and transmitting, at a MAC entity, the data only by a cell or cell group associated with the RLC entity in a packet duplication activated state, or by a cell or cell group selected from a set of cells or cell groups pre-configured for the UE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464